Name: 2006/590/EC: Commission Decision of 1 September 2006 amending Decisions 94/360/EC and 2001/812/EC as regards veterinary checks on products from third countries (notified under document number C(2006) 3868) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  agricultural policy;  animal product;  cooperation policy
 Date Published: 2006-09-02; 2007-06-05

 2.9.2006 EN Official Journal of the European Union L 240/11 COMMISSION DECISION of 1 September 2006 amending Decisions 94/360/EC and 2001/812/EC as regards veterinary checks on products from third countries (notified under document number C(2006) 3868) (Text with EEA relevance) (2006/590/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 10(3) thereof, Whereas: (1) According to Commission Decision 94/360/EC of 20 May 1994 on the reduced frequency of physical checks on consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (2) border inspection posts are required to maintain records of checks on certain products imported into the Community. (2) The integrated computerised veterinary system (TRACES) was introduced by Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the TRACES system and amending Decision 92/486/EEC (3) for the recording of data on all importations of animals and animal products from third countries and production of common veterinary entry documents at border inspection posts. Official veterinarians and their staff are no longer required to keep other registers or records on those imports. Decision 94/360/EC should be amended to avoid duplication of effort as regards the recording of certain data in border inspection posts. (3) Council Decision 2002/309/EC, Euratom of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (4) approves, among others, an Agreement on trade in agricultural products. Frequencies for the checks of certain animal products at border inspection posts are set out in Appendix 10 of Annex 11 to that Agreement. Annex II to Decision 94/360/EC should be updated to make a reference to those provisions. (4) Council Decision 2002/979/EC of 18 November 2002 on the signature and provisional application of certain provisions of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (5) approves that Association Agreement. Frequencies for the checks of certain animal products at border inspection posts are set out in the provisions of that Association Agreement. Annex II to Decision 94/360/EC should be updated to make a reference to those provisions. (5) Commission Decision 2001/812/EC of 21 November 2001 laying down the requirements for the approval of border inspection posts responsible for veterinary checks on products introduced into the Community from third countries (6) provides for the operations of border inspection posts in accordance with Directive 97/78/EC. (6) At the same time some adjustments to the text of 2001/812/EC are necessary in the light of experience to facilitate trade in certain animal by products to permit greater flexibility in the handling of products falling under Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (7). (7) Consignments of certain small volume perishable blood and blood products of animal origin destined for technical or pharmaceutical use that are transported deep frozen or chilled in small hermetically sealed containers externally at ambient temperatures should be handled and checked in border inspection posts with facilities approved for handling only consignments at ambient temperatures. (8) At present there is a requirement for additional facilities in a border inspection post if the throughput of consignments rises above the figure of 500 per year, but this figure is not based upon risk and this absolute cut-off point should be replaced by a more appropriate system based upon an assessment by the competent authority of the Member State concerned, of the risk associated with handling of different categories of product in the same facility where one or other category of product is in fact only physically handled and checked on infrequent occasions. (9) The throughput figure of 500 consignments per year of products should nevertheless be taken as an indicative figure above which additional facilities will be required in a border inspection post unless an objective assessment by the competent authority of the different types of product being handled in the one location shows that additional facilities are not justified on the basis of possible cross contamination or risk to health. (10) The risk assessment and the basis of the justification for the action taken by the competent authority in any relevant border inspection post shall be notified to the Commission. (11) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 94/360/EC is amended as follows: 1. Article 3 is amended as follows: (a) paragraphs 1 and 2 are deleted; (b) paragraph 3 is replaced by the following: The Commission shall review in accordance with the procedure referred to in Article 28 of Directive 97/78/EC the frequencies set out in Annexes I and II to this Decision at the request of a Member State or on its own initiative, taking into account the criteria laid down in Article 10 of Directive 97/78/EC as well as the regionalisation principle and other Community veterinary principles. 2. Annex II is replaced by the text in the Annex to this Decision. 3. Annex III is deleted. Article 2 Decision 2001/812/EC is amended as follows: 1. In Article 3, paragraph 4 is replaced by the following: 4. By way of derogation from paragraph 3, deep frozen semen and embryos, by-products or blood products of animal origin transported for use in technical purposes including pharmaceuticals, provided that these consignments are transported at ambient temperatures, in sealed, self-contained temperature regulating packages or containers, may be inspected in border inspection posts with facilities listed and approved only to handle packed products that are at ambient temperatures. 2. In Article 4, paragraph 5 is replaced by the following: 5. By way of derogation from paragraph 4 , based upon a risk assessment by the competent authority, border inspection posts with limited throughputs of consignments of any one particular category, either of products for human consumption or of products not for human consumption, may use the same facilities provided for unloading, inspection and storage for all products for which the post is approved, provided that a time separation of consignments is implemented, and that adequate cleansing and disinfection of facilities between handling and checks of consignments is undertaken as necessary. Such a derogation and the underlying risk assessment shall be notified to the Commission. 3. In the introductory phrase of section 4 of Annex, the words The following records must also be kept: are replaced by the words: The following alternative records shall be kept in electronic or paper form where the data are not entered in TRACES at the border inspection post. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected by OJ L 191, 28.5.2004, p. 1). (2) OJ L 158, 25.6.1994, p. 41. Decision as last amended by Decision 237/2002 (OJ L 80, 23.3.2002, p. 40). (3) OJ L 94, 31.3.2004, p. 63. Decision as last amended by Decision 2005/515/EC (OJ L 187, 19.7.2005, p. 29). (4) OJ L 114. 30.4.2002, p. 1. (5) OJ L 352, 30.12.2002, p. 1. (6) OJ L 306, 23.11.2001, p. 28. (7) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 208/2006 (OJ L 36, 8.2.2006, p. 25). ANNEX ANNEX II LIST OF THIRD COUNTRIES AND FREQUENCIES OF PHYSICAL CHECKS 1. New Zealand In the case of New Zealand, the frequencies shall be those provided for in the Agreement which was approved by Council Decision 97/132/EC of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1). 2. Canada In the case of Canada, the frequencies shall be those provided for in Annex VIII to the Agreement which was approved by Council Decision 1999/201/EC of 14 December 1998 on the conclusion of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (2). 3. Chile In the case of Chile, the frequencies shall be those provided for in the Agreement on Sanitary and Phytosanitary Measures applicable to Trade in Animals and Animal Products, Plants, Plant Products and other Goods and Animal Welfare set out in Annex IV to the Association Agreement which was approved by Council Decision 2002/979/EC of 18 November 2002 on the signature and provisional application of certain provisions of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (3). 4. Switzerland In the case of Switzerland, the frequencies shall be those provided for in Appendix 10 of Annex 11 on animal-health and zootechnical measures applicable to trade in live animals and animal products to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products approved by Decision 2002/309/EC, Euratom of 4 April 2002 of the Council, and of the Commission, as regards the Agreement on Scientific and Technological Cooperation, on the conclusion of seven Agreements with the Swiss Confederation (4). (1) OJ L 57, 26.2.1997, p. 4. Decision as last amended by Decision 1999/837/EC (OJ L 332, 23.12.1999, p. 1). (2) OJ L 71, 18.3.1999, p. 1. (3) OJ L 352, 30.12.2002, p. 3. (4) OJ L 114, 30.4.2002, p. 1.